Citation Nr: 1734561	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-23 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating higher than 20 for residuals of a low back injury with lumbar spinal degenerative disc disease and degenerative joint disease (back disability) prior to October 12, 2015.

2.  Entitlement to a rating higher than 40 percent for residuals of a low back injury with lumbar spinal degenerative disc disease and degenerative joint disease (back disability) as of October 12, 2015.

3.  Entitlement to an additional or higher rating for radiculopathy of the right lower extremity associated with residuals for low back injury; currently rated 10 percent disabling since March 23, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued the 20 percent rating for residuals of lumbosacral back injury.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing is associated with the claims file.

In a May 2016 rating decision, this rating was increased to 40 percent effective October 12, 2015.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In March 2017, the Board remanded this case for further development.

Additionally, in a July 2017 rating decision, the Veteran was granted service connection for radiculopathy of the right lower extremity and awarded a separate 10 percent rating effective March 23, 2017. 


FINDINGS OF FACT

1.  Prior to October 12, 2015, the Veteran's back disability was characterized by limitation of flexion to more than 30 degrees without ankylosis of the lumbar spine.

2.  As of October 12, 2015, the Veteran's back disability was characterized by significant limitation of motion, muscle spasms, and complaints of right lower extremity radiculopathy, but not unfavorable ankylosis of the lumbar spine.

3.  Objective evidence first showed mild radiculopathy of the right lower extremity in March 23, 2017.


CONCLUSIONS OF LAW

1.  Prior to October 12, 2015, the criteria for a rating higher than 20 percent for residuals of a low back injury with lumbar spinal degenerative disc disease and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242-5237 (2016).

2.  As of October 12, 2015, the criteria for a rating higher than 40 percent for residuals of a low back injury with lumbar spinal degenerative disc disease and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242-5237 (2016).

3.  The criteria for a higher rating, or an earlier compensable rating, for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.4.124a, Diagnostic Code 8520 (2016)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - Back Disability

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was originally granted service connection for residuals of a back injury in a January 1974 rating decision.  The Veteran's current claim for an increased rating was received on December 15, 2009.

As noted in the Introduction, this rating was increased to 40 percent effective October 12, 2015.  Thus, the Board will consider whether this or an alternately staged rating is appropriate.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's back disability is rated under hyphenated diagnostic code 5242-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 5242 refers to degenerative arthritis of the spine and DC 5237 refers to lumbosacral strain.  Both diagnostic codes are rated under the under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a.  Intervertebral disc syndrome can, alternately, be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes also found at § 4.71a. 

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  

The General Formula provides that an evaluation of 10 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine is assigned a 50 percent rating.  Id.  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the cervical spine is 340 degrees, and the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

In this case, the Veteran has been assigned a 10 percent rating for radiculopathy of the right lower extremity pursuant to the criteria found at 38 C.F.R. § 4.124a, DC 8520, for mild incomplete paralysis of the sciatic nerve.  Those criteria provide that an 80 percent rating is assigned where there is complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost. 38 C.F.R. § 4.124a, DC 8520 (2016).  Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent disabling.  Id.  Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve is rated as 40, 20, and 10 percent disabling, respectively.  Id.  

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. See Note under "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a). When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 60 percent evaluation is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id. 

Note (1) states that for purposes of evaluations of intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2); see also 38 C.F.R. § 4.71, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a General Formula at Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  


A.  Prior to October 12, 2015

In a January 2010 statement, the Veteran reported increased frequency of back pain that would last for days or weeks depending on its severity.  This was treated with medication and injections.

In February 2010 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  

At that time the Veteran reported worsening back symptoms since the onset of this condition.  He described lower back pain that traveled to his right leg.  This pain was always at least mild with some periods of moderate or even severe pain.  When the pain was severe, it was accompanied by severe stiffness in the lower back area and moderate back and leg weakness lasting one day.  He was treated with injections.  The Veteran reported monthly flare-ups lasting one to three days that caused moderate impairment of daily activities.  He did not use any ambulatory aids.  He was able to walk a few blocks unless the pain was severe.  When pain was severe he was unable to walk.  He had no history of hospitalizations or surgeries for this disability.  

Physical examination found the Veteran's gait, posture, position of head, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion to be normal.  He had decreased range of motion with forward flexion to 76 degrees, extension to 12 degrees, right lateral flexion to 20 degrees, left lateral flexion to 18 degrees, and bilateral lateral rotation to 30 degrees.  This was a combined range of motion of 186 degrees.  Pain was present on examination.  There was painful motion, but not muscle spasm, effusion, instability, weakness, tenderness, redness, heat, or abnormal movement.  There was no additional limitation of motion on repetitive motion.  Motor and sensory function of the lower extremities was normal.  The Veteran did not report bladder, bowel, or erectile dysfunction.  He had not had any incapacitating episodes during the prior twelve months.  His reflexes were diminished.  This disability had moderate effects on his usual occupation and daily activities.  There were no associated scars.

An April 2010 VA physical therapy consult noted constant low level pain with debilitating intermittent flare-ups.  Lumbar range of motion was grossly within normal limits in all planes without pain on testing.  Bilateral lower extremity range of motion was normal in all planes.  He had 4 out of 5 strength in all planes of the bilateral lower extremities.  Oswestry Beck Index measurements found moderate disability, noting that patients may experience more pain and problems with sitting lifting and standing.  Travel and social life were more difficult.  Patients may be off work.  Personal care sleeping and sexual activity may not be grossly affected.  Conservative treatment may be sufficient.  His gait was normal without evidence of antalgia or instability.

A May 2010 VA treatment record shows chronic low back pain with right lower extremity radiation.  He had a baseline level of constant pain that was fairly tolerable, but intermittent flares lasting one day to two weeks kept him from all activity.  He was scheduled for an electromyogram (EMG).

A June 2010 VA treatment record notes the Veteran's complaint of low back pain that radiated down his right leg to his foot.  He denied weakness, but complained of right leg feeling "tired."  He denied bowel or bladder incontinence.  His motor strength was normal.  He had decreased pinprick sensation over his right medial calf and great toe.  The nerve conduction studies of the right lower extremity revealed decreased amplitude of peroneal nerve compound muscle potentials, attributable to the small extensor digitorum brevis secondary to previous ankle surgery on the right.  Left peroneal motor study was within normal limits.  The Veteran had lumbar spondylosis with right L5 radiating symptoms, but there was no electrodiagnostic evidence of a right lower extremity radiculopathy, plexopathy, mononeuropathy, overt peripheral neuropathy, or myopathy.

An August 2010 VA acupuncture record noted a flare-up of back pain the prior Saturday at a picnic when the Veteran had difficulty getting up after sitting.  His back returned to baseline the following morning.  His gait was essentially normal.  his low back paraspinal muscles were moderately tight and tender.  There was some tightness, but only mild tenderness in his gluteals.

The Veteran was prescribed a back brace in October 2010 following an acute strain of his right lower back.  He was nearly unable to walk, unable to bend to reach his shoes, and had started using a reacher to get his shoes on.  

A December 2010 VA treatment record shows that the Veteran's back pain had returned to its baseline after he began using a lumbar support brace.  he wore the brace approximately 10 days out of the month and would start wearing it when he felt his back pain was beginning to worsen.  There were no other changes.  There was no numbness, tingling, or radiation into his legs.

After a review of the pertinent evidence, the Board determines that a rating higher that that already assigned is not warranted.  Based on the above, the Veteran's back disability has been manifested by pain, limitation of extension to no less than 30 degrees, limitation of forward flexion to no less than 76 degrees, a combined range of motion of 186 degrees, and subjective complaints of radiculopathy.  When these symptoms are applied to the rating criteria, they are consistent with the current 20 percent rating.  38 C.F.R. § 4.71a, DC 5242-5237.  A higher rating requires forward flexion of the thoracolumbar spine not greater than 30 degrees or ankylosis of the thoracolumbar spine.  Id. This level of impairment is not shown on the record. Thus, a rating higher than the current 20 percent is not warranted prior to October 12, 2015.

The Board has also considered whether the Veteran's back disability has any associated objective neurologic abnormalities that would entitle the Veteran to separate compensable ratings.  38 C.F.R. § 4.71a, DC 5242-5237, Note 1.  In this case, despite the Veteran's subjective complaints of right lower extremity symptoms, the objective medical evidence has not associated these symptoms with the Veteran's back disability.  Thus, separate ratings for associated objective neurologic abnormalities are not warranted.

Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 20 percent for residuals of a low back injury with lumbar spinal degenerative disc disease and degenerative joint disease.  Hence the appeal as to a higher rating for this disability prior to October 12, 2015 must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


B.  As of October 12, 2015

On October 12, 2015 the Veteran sought treatment from the VA emergency room for an increase in back pain.  He denied new gastrointestinal or genitourinary symptoms, lower extremity weakness or numbness, or hematuria.

In January 2016 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  

At that time, the Veteran reported back pain radiating into the posterolateral aspect of his right thigh and posterolateral lower leg ending at the ankle with associated numbness.  He described his pain as feeling "like a strain."  When the pain was very bad it involved both sides of his back.  He reported flare-ups of pain that were so excruciating that he could not bend, sit, or walk.  

Range of motion testing found forward flexion to 50 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 30 degrees.  Pain was noted on examination of all ranges of motion and caused functional loss.  There was a reduction of the normal excursion decreasing efficiency in performance of physical activities requiring full range of motion.  There was evidence of pain with weight bearing.  There was tenderness on palpation of the lumbar vertebra and lumbar paraspinal muscles.  No additional functional loss was noted after repetitive testing.  The Veteran was not examined immediately after repetitive use over time and the examiner found that it was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use.  This examiner was unable to say without mere speculation whether pain, fatigue, weakness, lack of endurance, and incoordination significantly limited functional ability with repeated use over a period of time.  This examination was not conducted during a flare-up and the examiner found that it was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-up.  This examiner was unable to say without mere speculation whether pain, fatigue, weakness, lack of endurance, and incoordination significantly limited functional ability with flare-up.  The Veteran had muscle spasms and localized tenderness that resulted in abnormal gait or abnormal spinal contour.  The Veteran did not have guarding of the thoracolumbar spine.  His spine was not ankylosed.  

He had full muscle strength of his lower extremities without atrophy.  His deep tendon reflex for the left ankle was absent, but otherwise his reflexes were normal.  His sensory test results were normal.  He did not exhibit radicular pain or any other signs or symptoms of radiculopathy.  The Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran used a cane.  This disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by and amputation with prosthesis.  He had no associated scars.  This disability impacted the Veteran's ability to work in that he could only perform sedentary labor.  The Veteran had last worked as a truck driver.

In April 2016 the Veteran underwent another VA examination in conjunction with this claim.  The Veteran raised concerns about this examination's adequacy in an April 2016 letter.  The Veteran stated that the examiner had no records and refused to look at the records provided by the Veteran.  The examination report acknowledged that the examiner did not review the Veteran's records, but did note additional records provided by the Veteran.  As this was an examination to determine the Veteran's current level of disability, a historical review of the records is less important that a thorough contemporaneous medical examination.  The Veteran stated that the examiner failed to use any type of instruments.  In this case, a higher rating is available only if unfavorable ankylosis is shown.  As no ankylosis was shown, the use of instruments to measure range of motion or degree of ankylosis is not necessary.  The Board is unable to address the Veteran's concerns about the examiner's questioning was unprofessional and offensive as this questioning was not recorded in the examination report or clarified in the Veteran's subsequent letter.  The Veteran also challenged the adequacy of this examination because it occurred during a flare-up, but was not recorded as such.  In this way, the Veteran appears to be stating that the symptoms described in this examination report were more severe than his normal symptoms.  

Despite the Veteran's concerns, the Board finds this examination adequate as this examiner included the Veteran's subjective complaints and performed a thorough clinical examination ant the examination report contained all the necessary findings to rate this disability.  

At the time of this April 2016 examination, the Veteran reported constant pain and an inability to move his back.  Range of motion testing found forward flexion to 15 degrees, extension to 5 degrees, bilateral lateral flexion to 5 degrees, and bilateral lateral rotation to 5 degrees.  Pain was noted on examination of all ranges of motion and caused functional loss.  There was no evidence of pain with weight bearing.  No additional functional loss was noted after repetitive testing.  The Veteran was not examined immediately after repetitive use over time, but the examiner found that it was medically consistent with the Veteran's statements describing functional loss with repetitive use.  Pain significantly limited functional ability with repeated use over a period of time.  This was described as equal to the current range of motion.  The examiner found that the results were neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-up.  Pain, fatigue, weakness, lack of endurance, and incoordination did not significantly limited functional ability with flare-up.  The Veteran did not have guarding, localized tenderness, or muscle spasm of the thoracolumbar spine.  His spine was not ankylosed.  He had full muscle strength of his lower extremities without atrophy.  His reflexes were normal.  He did not exhibit radicular pain or any other signs or symptoms of radiculopathy.  The Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran used a cane constantly.  This disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by and amputation with prosthesis.  He had no associated scars.  Imaging studies showed degenerative disc disease.  This disability impacted the Veteran's ability to work in that he could not bend or lift more than ten pounds.

A June 2016 VA treatment record notes the Veteran's complaint of low back pain that radiated down his right leg to his foot.  He denied weakness, but complained of right leg feeling "tired."  He denied bowel or bladder incontinence.  He had an antalgic gait.  He had normal muscle tone without atrophy or clonus.  The nerve conduction studies of the right lower extremity revealed decreased amplitude of peroneal nerve compound muscle potentials, attributable to the small extensor digitorum brevis secondary to previous ankle surgery on the right.  Left peroneal motor study was within normal limits.  The Veteran had lumbar spondylosis with right L5 radiating symptoms, but there was no electrodiagnostic evidence of a right lower extremity radiculopathy, plexopathy, mononeuropathy, overt peripheral neuropathy, or myopathy.

At his December 2016 hearing, the Veteran testified that his symptoms had increased since his April 2016 examination in that he had numbness and pain radiating down his entire right leg; major flare-ups once every two or three months where he could not bend over, stand, or walk; and muscle spasms.

On March 23, 2017 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  

The Veteran reported current symptoms of sharp stabbing right lower back pain and numbness from the back and pelvis down the right leg.  He reported flare-ups, but did not have any specific triggers.  During flare-ups his back pain became so severe that he could not walk, get out or bed, or even wipe himself.  Range of motion testing found forward flexion to 55 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  Pain was noted on examination of all ranges of motion and caused functional loss.  There was evidence of pain with weight bearing and on passive range of motion.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  No additional functional loss was noted after repetitive testing.  The Veteran was not examined immediately after repetitive use over time and the examiner found that it was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use.  This examiner was unable to say without mere speculation whether pain, fatigue, weakness, lack of endurance, or incoordination significantly limited functional ability with repeated use over a period of time.  

This examination was not conducted during a flare-up and the examiner found that it was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-up.  This examiner was unable to say without mere speculation whether pain, fatigue, weakness, lack of endurance, or incoordination significantly limited functional ability with flare-ups.  His spine was not ankylosed.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  

He had full muscle strength of his lower extremities without atrophy.  His reflexes were normal in both ankles and the right knee.  His reflex in the left knee was absent.  Sensory examination results were normal.  The Veteran had mild intermittent pain and numbness in the right lower extremity, but no other signs or symptoms of radiculopathy.  This examiner found mild sciatic nerve radiculopathy on the right.  The Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran used a single point cane regularly and a back brace occasionally, but was not wearing his back brace at the time of this examination.  This disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by and amputation with prosthesis.  He had no associated scars.  This disability impacted the Veteran's ability to work in that he had functional limitations of inability to perform heavy lifting, frequent lifting, and frequent bending at the waist when considering his service connected and claimed conditions of lumbar degenerative disc disease and degenerative joint disease.

After a review of the pertinent evidence, the Board determines that a rating higher that that already assigned is not warranted.  Based on the above, the Veteran's back disability has been manifested by pain, significant limitation of motion, spasm, and complaints of right lower extremity radiculopathy.  When these symptoms are applied to the rating criteria, they are consistent with the current 40 percent rating.  38 C.F.R. § 4.71a, DC 5242-5237.  A higher rating requires unfavorable ankylosis of the thoracolumbar spine.  Id.  In this case, no ankylosis, favorable or unfavorable, is shown on the record.  Thus, a rating higher than the current 40 percent is not warranted as of October 12, 2015.

As noted, the Veteran has been awarded a separate 10 percent rating for radiculopathy of the right lower extremity effective March 23, 2017, the date of the examination that first found objective evidence of radiculopathy.  Earlier records, nerve conduction studies, did not include objective evidence of radiculopathy.  Thus, the Board finds no basis for altering the current effective date.  See 38 C.F.R. § 4.71a, DC 5242-5237, Note 1.  No other objective neurologic abnormalities have been noted.  As such, separate compensable ratings for associated objective neurologic abnormalities are not warranted.

Additionally, a rating higher than 10 percent for his right leg radiculopathy is not warranted.  At most his symptoms are best described as mild; his symptoms do not approximate more than mild incomplete paralysis of the sciatic nerve.  

Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 40 percent for residuals of a low back injury with lumbar spinal degenerative disc disease and degenerative joint disease or for a higher rating for radiculopathy of the right leg.  Hence the appeal as to a higher rating for this disability as of October 12, 2015 must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


C.  Extraschedular

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of residuals of a low back injury with lumbar spinal degenerative disc disease and degenerative joint disease are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  At his hearing, the Veteran testified that he was in receipt of Social Security Administration disability benefits due to a knee disability, not his back disability.  Therefore no further discussion of a TDIU is necessary.  


ORDER

Prior to October 12, 2015, a rating higher than 20 for residuals of a low back injury with lumbar spinal degenerative disc disease and degenerative joint disease is denied.

As of October 12, 2015, a rating higher than 40 percent for residuals of a low back injury with lumbar spinal degenerative disc disease and degenerative joint disease is denied.

An additional rating or higher rating for radiculopathy of the right lower extremity associated with residuals for low back injury; currently rated 10 percent disabling since March 23, 2017, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


